     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 1 of 16


1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                 ***

6      THE CINCINNATI SPECIALTY                         Case No. 3:20-cv-00272-MMD-BNW
       UNDERWRITERS INSURANCE
7      COMPANY,                                                    ORDER

8                                         Plaintiff,
             v.
9
       RED ROCK HOUNDS, et al.,
10
                                     Defendants.
11

12     RED ROCK HOUNDS, et al.,

13                            Counterclaimants,
             v.
14
       THE CINCINNATI SPECIALTY
15     UNDERWRITERS INSURANCE
       COMPANY, et al.,
16
                            Counter-Defendants.
17

18     BEEHIVE INSURANCE AGENCY, INC.,
19                           Third-Party Plaintiff,
             v.
20
       MOORE CLEMENS & CO., INC.,
21
                          Third-Party Defendant.
22

23    I.    SUMMARY
24          This is a declaratory relief action to determine an insurance company’s duty to
25    defend or indemnify its insureds. Plaintiff Cincinnati Specialty Underwriters Insurance
26    Company seeks declaratory judgment that under the commercial insurance policy
27    (“Policy”) they issued to Defendants, Red Rock Hounds and Lynn Lloyd, it has no duty to
28    defend or indemnify Defendants in the action interested party Tracy Turnbow (“Turnbow”)
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 2 of 16


1     brought against Defendants in Nevada state court (“Turnbow Action”).1 (ECF No. 1.)

2     Plaintiff argues that four exclusions to the Policy apply to the Turnbow Action, and

3     therefore, there is no coverage. (Id.) Before the Court is Turnbow’s motion to dismiss

4     (“Motion to Dismiss”), arguing that Plaintiff’s complaint fails to state a claim upon which

5     relief can be granted. (ECF No. 10.) Defendants joined the Motion to Dismiss (ECF No.

6     14) and moved, in the alternative, to stay the case pending resolution of the Turnbow

7     Action (ECF No. 15 at 7).2 Because Plaintiff’s complaint indeed fails to state a claim upon

8     which relief could be granted, and as further explained below, the Court will grant the

9     Motion to Dismiss. Accordingly, the Court will also deny the Motion to Stay as moot.

10    II.    BACKGROUND

11           The following facts are adapted from the Complaint. Defendants run mounted

12    coyote hunts in which patrons ride on horseback accompanied by a pack of hounds. On

13    or about September 25, 2019, Turnbow was on Defendants’ premises feeding horses.

14    (ECF No. 1 at 2.) The horse Turnbow was feeding, Indy, “suddenly and unexpectedly

15    kicked [Turnbow] in the back of her skull neck” and proceeded to stomp on her body,

16    causing her further injury. (Id.) On January 14, 2020, Turnbow filed a complaint in state

17    court against Defendants, asserting claims for negligence and strict liability. (ECF Nos. 1-

18    1 at 1, 10 at 1.) Turnbow alleges that Defendants knew Indy was aggressive, that Indy

19    was prone to attack and injure people, and that another person had been attacked by

20    Indy prior to the incident that injured Turnbow. (ECF No. 1 at 2.)

21           Plaintiff issued Defendants the Policy that was in effect from June 30, 2019 to June

22    30, 2020. (Id. at 3.) The Policy purports to provide coverage for “bodily injury” and

23    “property damage” that “takes place in the coverage territory” and “occurs during the

24    policy period.” (Id. at 4.) But that coverage is subject to several exclusions. (Id. at 5-7.)

25

26           1That
                 case is currently pending in the Second Judicial District Court of the State of
      Nevada. Turnbow v. Red Rock Hounds, Case No. CV20-00080 (“Turnbow Action”).
27
             2The Court also reviewed the parties’ related responses and replies to both
28    motions. (ECF Nos. 27, 28, 30, 31, 32.)

                                                   2
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 3 of 16


1     Presently, Plaintiff is defending Defendants in the Turnbow Action under a reservation of

2     rights. (Id. at 4.) On May 7, 2020, Plaintiff filed this action seeking a declaratory that under

3     the Policy, it has no duty to defend or indemnify Defendants in the Turnbow Action. (Id.

4     at 7-8.)

5            While the parties are completely diverse, Turnbow originally pled damages “in

6     excess of $15,000.” (ECF No. 1-1 at 7.) In response to the Court’s order to show cause,

7     Plaintiff demonstrated that the actual amount in controversy in the Turnbow Action is over

8     $100,000, thus satisfying the prerequisites of diversity jurisdiction under 28 U.S.C. §

9     1332. (ECF No. 54.)

10    III.   DISCUSSION

11           Turnbow moved to dismiss Plaintiff’s request for declaratory judgment as to three

12    stated exclusions for failure to state a claim upon which relief could be granted. (ECF No.

13    10 at 2.) As to the fourth exclusion, Turnbow asks that the Court either stay or dismiss

14    Plaintiff’s claim for lack of jurisdiction because it is not ripe. (ECF No. 10 at 2.) Defendants

15    joined the Motion to Dismiss and request, in the alternative, that the Court stay this case

16    pending the outcome of the Turnbow Action.3 (ECF No. 15.) As explained below, the

17    Court will grant Turnbow’s Motion to Dismiss—and will therefore deny the Motion to Stay

18    as moot.

19           A.     Jurisdiction

20           Because Turnbow asserts that a portion of Plaintiff’s requested relief is not yet ripe

21    and Defendant’s Motion to Stay raised concerns about duplicative litigation and prejudice,

22

23           3The    arguments raised in Defendants’ Motion to Stay prompted the Court to
      consider its jurisdiction. See Gov’t Emps. Ins. Co. v. Dizol, 133 F.3d 1220, 1223 (9th Cir.
24    1998) (“[T]he Declaratory Judgment Act is deliberately cast in terms of permissive, rather
      than mandatory, authority.”) (internal quotations omitted). Because Turnbow originally
25    pled damages “in excess of $15,000” in the Turnbow Action (ECF No. 1-1 at 7), the Court
      ordered Plaintiffs to show cause that the amount in controversy requirement for diversity
26    jurisdiction is met (ECF No. 51). See Dizol, 133 F.3d at 1222 (citing Skelly Oil Co. v.
      Phillips Petroleum Co., 339 U.S. 667, 672 (1950)) (reasoning that the Court must
27    establish it would have jurisdiction over the underlying dispute because the Declaratory
      Judgment Act did not enlarge the Court’s jurisdiction, only provided a remedy for matters
28    that fall within the Court’s authority). The Court is satisfied with Defendants’ response that
      the amount in controversy of the underlying action exceeds $100,000. (ECF No. 54.)
                                                     3
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 4 of 16


1     the Court is compelled to examine its jurisdiction over this action. But because jurisdiction

2     under the Declaratory Judgment Act is discretionary, the Court also considers whether

3     the prudential Brillhart factors recommend exercising that jurisdiction. See Brillhart v.

4     Excess Ins. Co. of Am., 316 U.S. 491 (1942). Because the Court finds that it does have

5     subject-matter jurisdiction over this action and that the Brillhart factors do not weigh in

6     favor of abstention, the Court will exercise its discretion to hear this case.

7            A lawsuit seeking federal declaratory relief must (1) “fulfill statutory jurisdictional

8     prerequisites” and (2) present an “actual case and controversy within the meaning of

9     Article III, section 2 of the United States Constitution.” Gov’t Emps. Ins. Co. v. Dizol, 133

10    F.3d 1220, 1222 (9th Cir. 1998) (citing Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S.

11    667, 672 (1950)); see also 28 U.S.C. § 2201(a). In a declaratory relief action, the amount

12    in controversy for diversity jurisdiction purposes is “the value of the object of the litigation.”

13    Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 347 (1977). When an insurer

14    contests the applicability of its liability coverage to a particular issue, the value of the

15    object in litigation is “the value of the underlying potential tort action.” Budget Rent-a-Car,

16    Inc. v. Higashiguchi, 109 F.3d 1471, 1473 (9th Cir. 1997). An insurer’s declaratory relief

17    action to determine a duty to defend and indemnify their insured in a pending state court

18    case creates an actual case or controversy within the meaning of Article III, even when

19    the underlying liability action has not yet proceeded to judgment. See Am. States Ins. Co.

20    v. Kearns, 15 F.3d 142, 144 (9th Cir. 1994) (citing Md. Casualty v. Pac. Coal & Oil Co.,

21    312 U.S. 270 (1941)).4

22           This case is justiciable. Plaintiff’s request that the Court determine its legal duty to

23    defend and indemnify Defendants in the underlying Turnbow Action is an actual case and

24    controversy within the meaning of Article III. See Kearns, 15 F.3d at 144. Moreover, with

25

26

27
             4Whether     a declaratory relief action seeking only to determine a duty to indemnify
28    is ripe prior to judgment is less clear and will be discussed further in the Motion to Dismiss
      section below.
                                                       4
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 5 of 16


1     only one exception, Plaintiff’s claim is ripe for judicial review.5 The district court may

2     determine the rights and relationships between the parties before the underlying state

3     litigation has reached judgment. See id. Further, the Court is satisfied that it has statutory

4     subject-matter jurisdiction over this action under 28 U.S.C. § 1332(a). The parties are

5     completely diverse (ECF No. 1) and the amount in controversy of the underlying Turnbow

6     Action exceeds $130,526.75. (ECF No. 54 at 2.) In sum, the Court may exercise

7     jurisdiction over this case.

8            But whether to hear a case under the Declaratory Judgment Act is committed to

9     the Court’s “unique and substantial discretion.” Wilton v. Seven Falls Co., 515 U.S. 277,

10    286 (1995). “In exercising its authority under the Declaratory Judgment Act, a district

11    court: ‘should avoid needless determination of state law issues; it should discourage

12    litigants from filing declaratory actions as a means of forum shopping; and it should avoid

13    duplicative litigation.” Acuity v. Cifuni, Case No. 2:19-cv-01879-GMN-DJA, 2020 WL

14    5763606, at *2 (D. Nev. Sept. 28, 2020) (referencing the three Brillhart factors). These

15    prudential considerations reflect the core concerns of “how judicial economy, comity, and

16    federalism are affected in a given case.” Dizol, 133 F.3d at 1225. Therefore, the Court

17    must still analyze the jurisdictional facts of this case using the Brillhart factors to determine

18    whether it should.

19           While it is a close call, the Court finds that exercising jurisdiction over Plaintiff’s

20    request for relief ultimately would be appropriate under the Brillhart factors and other

21    prudential reasoning. The first Brillhart factor—discouraging needless litigation of state-

22    law issues—weighs most heavily against exercising jurisdiction because each of the

23    declarations that Cincinnati seeks requires a determination of purely state-law issues.

24    See R.R. St. & Co. v. Transp. Ins. Co., 656 F.3d 966, 975 (9th Cir. 2011) (“In prior cases,

25    [the Ninth Circuit] ha[s] recognized that needless determination of state law issues alone

26    may support remand.”); see also Acuity, 2020 WL 5763606 at *2 (reasoning there was

27
             5The  Court will address whether Plaintiff’s claim that there is no duty to defend or
28    indemnify Defendants under the Exemplary or Punitive Damages” exclusion is ripe more
      specifically below in the Motion to Dismiss section.
                                                   5
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 6 of 16


1     little federal interest for a district court sitting in diversity to decide insurer’s declaratory

2     relief action that solely involved interpretation of Nevada insurance law). But the Supreme

3     Court’s concern in Brillhart that “it would be uneconomical as well as vexatious for a

4     federal court to proceed in a declaratory judgment suit where another suit is pending in a

5     state court presenting the same issues, not governed by federal law, between the same

6     parties,” is not present here. 316 U.S. at 495. The Turnbow Action does not address the

7     “same issues” as this action, and the dispute in the Turnbow Action involves a tort claim

8     between Turnbow and Defendants, not a contract claim between Plaintiff and its insureds.

9     While the Court recognizes that it may need to determine the rights of the parties under

10    Nevada law, the concerns expressed by the first Brillhart factor are not implicated here.

11           Because there is no clear evidence of forum shopping, the second Brillhart factor

12    is neutral. See Cincinnati Ins. Co. v. Nat’l Print Grp., Case No. 2:14-cv-2174-GMN-VCF,

13    2015 WL 5009298, at *3 (D. Nev. Jul. 29. 2015) (finding the factor neutral when there is

14    no evidence of forum shopping). While this action may appear to be “reactive litigation”

15    that the Ninth Circuit disfavors, there is no pending state court action between the parties

16    to the declaratory judgment action. See Ticor Title Ins. Co. of Cal. v. Am. Res., Ltd., 859

17    F.2d 772, 777 n.7 (9th Cir. 1988) (discouraging exercise of jurisdiction over “a declaratory

18    judgment action brought by an insurance company against its insured during the

19    pendency of a non-removable state court action presenting the same issues of state law”);

20    see also State Farm Mut. Auto. Ins. Co. v. Garcia, Case No. 2:13-cv-02099-GMN-VCF,

21    2014 WL 3421641, at *4 (D. Nev. Jul. 9, 2014) (considering it “important” that the insured

22    defendant had not filed an action in state court against the declaratory judgment plaintiff).

23    Moreover, the issues of insurance contract interpretation that Plaintiff raises here are

24    dissimilar from the negligence and strict liability claims Turnbow will litigate against

25    Defendants in the underlying Turnbow Action. See Ticor Title Ins. Co., 859 F.2d at 777

26    n.7.

27           The third Brillhart factor, cautioning against duplicative litigation, also does not

28    weigh against the Court’s exercise of jurisdiction. While the underlying tort action will

                                                     6
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 7 of 16


1     address whether Defendants breached a duty of care owed to Turnbow, it is by no means

2     clear that the issues grounding the exclusions in the Policy will be similarly litigated. It is

3     conceivable that some issues Plaintiff raises involve disputes of fact that will likely be

4     litigated in the underlying Turnbow Action—for example, whether Defendants had

5     knowledge that the horse which injured Ms. Turnbow, Indy, was aggressive and could

6     injure guests would be relevant to the negligence and strict liability claims, and could also

7     implicate whether Ms. Turnbow’s injury was an “Expected or Intended Injury” that could

8     be excluded from the policy. (ECF Nos. 1 at 2, 5; 10 at 7.) But determining whether

9     Plaintiff must defend or potentially indemnify Defendants in the Turnbow Action ultimately

10    does not address whether Defendants breached a duty of care to Turnbow. Moreover,

11    other issues Plaintiff’s declaratory relief claim raises are unlikely to be litigated in the

12    Turnbow Action—for example, whether the horse, Indy, was ‘boarding’ on Defendants’

13    premises or simply being otherwise housed there, or whether Turnbow could be

14    considered a participant in a “games, sport, contest, race, exhibition, demonstration,

15    special event, performance or show.” (ECF No. 1 at 6 (“Designated Operation or Work”

16    and “Participants and Contestants” Exclusions, respectively).) Even though there may be

17    some overlapping facts litigated in both cases, the issues ultimately are different and

18    unlikely to produce duplicative litigation.

19           Because the Brillhart factors do not weigh in favor of abstention, the Court will

20    exercise jurisdiction over Plaintiff’s declaratory judgment action.

21           B.     Dismissal

22           Turnbow moves to dismiss Plaintiff’s claim as it relates to three coverage

23    exclusions, and dismiss or stay the case as it relates to the fourth until the punitive

24    damages question becomes ripe. (ECF No. 10 at 2.) Turnbow argues Plaintiff’s Complaint

25    is “facially deficient to grant the relief requested” and “has not crossed the line ‘from

26    conceivable to plausible.’” (Id.) Specifically, Turnbow argues that Plaintiff “provides no

27    factually plausible connection between the exclusions and the facts in Ms. Turnbow’s

28    State Court Complaint.” (Id. at 5.) Defendants joined the Motion to Dismiss without

                                                    7
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 8 of 16


1     alteration or additional argument. (ECF No. 14 at 1.) Because Plaintiff fails to plausibly

2     state a claim under any of the four identified exclusions, the Court will grant the Motion to

3     Dismiss with leave to amend as to the first three exclusions. The Court will dismiss

4     Plaintiff’s claim under the fourth exclusion without leave to amend as to the duty to defend,

5     but with leave to amend as to the duty to indemnify when the question becomes ripe.

6                     1.   Legal Standard

7            A court may dismiss a plaintiff’s complaint for “failure to state a claim upon which

8     relief can be granted.” Fed. R. Civ. P. 12(b)(6). A properly pleaded complaint must provide

9     “a short and plain statement of the claim showing that the pleader is entitled to relief.”

10    Fed. R. Civ. P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). While

11    Rule 8 does not require detailed factual allegations, it demands more than “labels and

12    conclusions” or a “formulaic recitation of the elements of a cause of action.” Ashcroft v.

13    Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 555). “Factual allegations

14    must be enough to rise above the speculative level.” Twombly, 550 U.S. at 555. Thus, to

15    survive a motion to dismiss, a complaint must contain sufficient factual matter to “state a

16    claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550

17    U.S. at 570).

18           In Iqbal, the Supreme Court clarified the two-step approach district courts are to

19    apply when considering motions to dismiss. First, a district court must accept as true all

20    well-pleaded factual allegations in the complaint; however, legal conclusions are not

21    entitled to the assumption of truth. See id. at 678. Mere recitals of the elements of a cause

22    of action, supported only by conclusory statements, do not suffice. See id. Second, a

23    district court must consider whether the factual allegations in the complaint allege a

24    plausible claim for relief. See id. at 679. A claim is facially plausible when the plaintiff’s

25    complaint alleges facts that allow a court to draw a reasonable inference that the

26    defendant is liable for the alleged misconduct. See id. at 678. Where the complaint does

27    not permit the Court to infer more than the mere possibility of misconduct, the complaint

28    has “alleged—but it has not show[n]—that the pleader is entitled to relief.” Id. at 679

                                                    8
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 9 of 16


1     (alteration in original) (internal quotation marks and citation omitted). That is insufficient.

2     When the claims in a complaint have not crossed the line from conceivable to plausible,

3     the complaint must be dismissed. See Twombly, 550 U.S. at 570. Dismissal of a complaint

4     without leave to amend is only proper when it is clear the complaint could not be saved

5     by any amendment. Ariz. Students Ass’n v. Ariz. Bd. of Regents, 824 F.3d 858, 871 (9th

6     Cir. 2016); see also Fed. R. Civ. P. 15(a)(2) (instructing district courts to “freely give leave”

7     to amend).

8                   2.      Analysis

9            Nevada law interprets insuring clauses “broadly so as to afford the greatest

10    possible coverage to the insured.” Nat’l Union Fire Ins. Co. of State of Pa., Inc. v. Reno’s

11    Exec. Air., Inc., 682 P.2d 1380, 1383 (Nev. 1984). “Because the Insurer is the one to draft

12    the policy, an ambiguity in that policy will be interpreted against the insurer.” Powell v.

13    Liberty Mut. Fire Ins. Co., 252 P.3d 668, 672 (Nev. 2011). Accordingly, “clauses excluding

14    coverage are interpreted narrowly against the insurer.” Nat’l Union Fire Ins. Co., 682 P.2d

15    at 1383. “[I]f an insurer wishes to exclude coverage by virtue of an exclusion in its policy,

16    it must (1) write the exclusion in obvious and unambiguous language in the policy, (2)

17    establish that the interpretation excluding [coverage] under the exclusion is the only

18    interpretation of the exclusion that could fairly be made, and (3) establish that the

19    exclusion clearly applies to this particular case.” Powell, 252 P.3d at 674. “Ultimately, a

20    court should interpret an insurance policy to ‘effectuate the reasonable expectations of

21    the insured.’” Id. at 672 (quoting Nat’l Union Fire Ins. Co., 682 P.2d at 1383).

22           To survive the Motion to Dismiss, Plaintiff’s Complaint must plausibly allege that,

23    based on the facts included in the Complaint, a coverage exclusion applies and, because

24    the exclusion applies, Plaintiff may be entitled to declaratory judgment that it has no duty

25    to defend and no duty to indemnify. None of the exclusions plausibly provides relief. As

26    pleaded, the “Expected Or Intended Injury,” “Designated Operation or Work,” and

27    “Participants and Contestants” exclusions do not plausibly state a claim upon which relief

28    could be granted. Finally, the language of the “Exemplary or Punitive Damages” exclusion

                                                     9
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 10 of 16


1      completely prevents Plaintiff’s requested relief that it has no duty to defend, but may

2      permit the requested relief that its duty to indemnify is limited. The Court considers each

3      of the four exclusions Plaintiff relies upon in its Complaint in turn.

4                            a.     “Expected Or Intended Injury” Exclusion
5             The Policy excludes coverage for bodily injury that is “expected or intended from

6      the standpoint of the insured.” (ECF No. 1-2 at 21 (“Expected Or Intended Injury”).) But

7      Plaintiff does not state in its Complaint that Turnbow’s injury was ‘expected’ or ‘intended’

8      by Defendants. Instead, Plaintiff reiterates that Turnbow alleges in her state court

9      complaint that Indy injured several people before Turnbow, and that Defendants knew

10     Indy was unreasonably dangerous. (ECF No. 1 at 2-3.) The Court must therefore infer

11     that Plaintiff requests declaratory relief under this exclusion because Defendants’ alleged

12     prior knowledge amounts to an ‘expected or intended injury.’

13            Turnbow does not make a claim for intentional tort against Defendants in the

14     Turnbow Action, but does allege that Defendants had prior knowledge of Indy’s

15     dangerous propensity and that, accordingly, they should be held strictly liable. (ECF No.

16     1 at 3.) Although the Policy language mirrors common “intentional act” exclusions, see 3

17     Allan D. Windt, Insurance Claims and Disputes § 11:9 (6th ed. 2020),6 there is no clear

18     labelling in the Policy that specifies whether this exclusion is broader than a traditional

19     intentional act exclusion. The Court therefore will construe this term, for the purposes of

20     the Motion to Dismiss, as ambiguous in meaning and with broad coverage for the

21     insureds. See Powell, 252 P.3d at 674; Nat’l Union Fire Ins. Co., 682 P.2d at 1383. To

22     successfully argue that this exclusion prevents coverage, Plaintiff must first establish a

23     clear interpretation of this provision and, second, show that its interpretation is the only

24     fair definition. See Powell, 252 P.3d at 674. Plaintiff’s Complaint does neither.

25     ///

26

27            6“The exclusion for intentionally caused injury, or injuries expected or intended by
       the insured, applies when the insured intended to cause not only the event that resulted
28     in the harm, but also the resulting injury or harm itself. As a general rule, therefore, one
       must look to the subjective intent of the insured.” Id.
                                                    10
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 11 of 16


1             When interpreting expected injury exclusions, Nevada law requires some

2      subjective intent by the insureds. See Allstate Ins. Co. v. Sanders, 495 F. Supp. 2d 1104

3      (D. Nev. 2007) (finding that expected injury exclusion did not apply to throwing a metal

4      sign from a distance of 10-20 feet away during horseplay because hitting a man in the

5      eye was improbable and the injury could not be expected); Beckwith v. State Farm Fire

6      Ins. Co., 83 P.3d 275, 277 (Nev. 2004) (finding that intentional act exclusion applied when

7      intoxicated insured punched someone because, although it was not voluntary, the act of

8      striking was intentional); Capitol Indem. Corp. v. Wright, 341 F. Supp. 2d 1152, 1157-58

9      (D. Nev. 2004) (finding that an expected or intended injury exclusion did not preclude

10     coverage for an insured corporation in an action for intentional harm by an employee

11     because negligence was not enough to trigger the exclusion). The Court cannot infer such

12     subjective intent from the Complaint. At this stage in the litigation, questions about

13     Defendants’ responsibility for Indy’s actions, Indy’s prior injurious behavior, and

14     Defendants’ knowledge about Indy’s dangerous proclivities all remain open. The Court

15     agrees with Turnbow’s argument that Plaintiff’s Complaint relies heavily on inferences

16     that connect the allegations in Turnbow’s complaint to the Policy exclusions. For Plaintiff’s

17     Complaint to plausibly state a claim upon which relief could be granted, it would have to

18     have asserted that under Nevada law, Defendants are liable for Indy’s actions and that

19     their level of culpability rose above mere negligence. The Complaint does not so allege.

20            Because the Court finds that Plaintiff has not plausibly alleged the facts necessary

21     for the “Expected Or Intended Injury” exclusion to apply, the Court will dismiss Plaintiff’s

22     claim under this exclusion, with leave to amend.

23                          b.     “Designated Operation or Work” Exclusion
24            The Policy also excludes coverage for bodily injury “[a]rising out of or caused by

25     the operations designated in the schedule,” where operations are defined as “Horse

26     Training, Horse Riding Training, Animal Boarding, Sale of animals or animal handling

27     products.” (ECF No. 1-2 at 63.) Turnbow makes two general arguments that this exclusion

28     does not apply. (ECF No. 10 at 7-10.) First, she argues that under the specific exclusions

                                                    11
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 12 of 16


1      of the policy, “feeding” is not an operation that would exclude coverage. (Id. at 8.) Second,

2      she argues that her injury was not caused by animal boarding because there is no

3      assertion that Indy was being boarded at Defendants’ facility and not merely housed

4      there. (Id. at 9.) Plaintiff does not respond directly to these arguments, but instead asserts

5      that the Complaint should not be dismissed because Defendants are on notice of what

6      the claims will be.7

7             Plaintiff’s Complaint does not plausibly show an entitlement to declaratory relief

8      under this exclusion. Plaintiff does not state which defined operation Turnbow’s injury

9      would fall under, only that “all of the allegations of Ms. Turnbow arose out of the

10     operations of Red Rock.” (ECF No. 1 at 7.) But injuries arising generally out of the

11     operations of Defendants’ business are not de facto excluded from coverage. Only

12     injuries arising out of the four stated operations will be excluded. See Nat’l Union Fire Ins.

13     Co., 682 P.2d at 1383 (holding exclusions should be construed narrowly and in favor of

14     providing coverage).

15            Because Plaintiff has failed to plausibly connect the facts of the incident with the

16     four stated operations in the “Designated Operation or Work” exclusion, the Court will

17     dismiss Plaintiff’s claim for declaratory relief that it has no duty to defend or indemnify

18     under that exclusion, with leave to amend.

19                            c.   “Participants and Contestants” Exclusion
20            The Policy excludes coverage for bodily injury to “any person while practicing,

21     instructing, supervising, officiating, training or participating in any physical exercise,

22     game, sport, contest, race, exhibition, demonstration, special event, performance, or

23     show.” (ECF No. 1-2 at 65 (“Exclusion – Participants and Contestants”).) As above,

24     Plaintiff has made no allegation in its Complaint that Turnbow was a participant or

25

26
              7Notice-pleading  is no longer sufficient to survive a motion to dismiss. See In re
27     Century Aluminum Co. Sec. Litig., 729 F.3d 1104, 1107 (9th Cir. 2013) (“Iqbal and
       Twombly moved us away from a system of pure notice pleading. In addition to providing
28     fair notice, the complaint’s allegations must now suggest that the claim has at least a
       plausible chance of success.”).
                                                    12
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 13 of 16


1      contestant in any of the listed events. Accordingly, the Court can only infer an implausible

2      relationship between the allegations in the Complaint and this policy exclusion.

3             The parties generally agree that Turnbow was injured when she was “at Red Rock

4      feeding horses.” (ECF No. 1; ECF No. 11 (admitting the “general characterization of

5      Turnbow’s claims”).) A plain meaning interpretation of the policy exclusion would bar

6      coverage for persons who are engaged in some sort of organized activity. But simply

7      interacting with horses is insufficient to trigger a ‘participants and contestants’ exclusion.

8      See, e.g., Diamond State Ins. Co. v. Gulli, Case No. 2:10-cv-2159 JCM (GWF), 2012 WL

9      2072854, at *3 (D. Nev. Jun. 8, 2012) (“Simply walking a horse to an area to rope cattle

10     with a friend is not practice for or participation in an equestrian event.”). Feeding a horse,

11     with or without permission, dose not rise to the level of ‘participating’ in a ‘special event.’

12     Plaintiff has failed to plausibly allege that this exclusion would bar coverage for bodily

13     injury that resulted from the type of activity that the parties agree occurred. Accordingly,

14     the Court will dismiss Plaintiff’s claim for declaratory relief that there is no duty to defend

15     or indemnify under the “Participants and Contestants” exclusion, with leave to amend.

16                          d.      “Punitive or Exemplary Damages” Exclusion
17            Turnbow finally argues that the question of whether Plaintiff has a duty to defend

18     or indemnify Defendants for claims involving punitive damages is not ripe. (ECF No. 10

19     at 11-13.) The Court agrees that the Plaintiff’s request for a declaratory judgment that it

20     has no duty to indemnify Defendants is not ripe—and will not be—until judgment is

21     entered in the Turnbow Action. Plaintiff’s request for declaratory relief that it has no duty

22     to defend a claim for punitive damages, however, is ripe, and the Court will dismiss it.

23            Regarding its duty to defend under this exclusion, Plaintiff has failed to state a

24     claim on which its request for declaratory judgment could be granted. Plaintiff’s claim is

25     ripe because Turnbow requested punitive damages in her complaint (ECF No. 1-1 at 8)

26     and an insurer’s duty to defend arises “whenever it ascertains facts which give rise to the

27     potential of liability under the policy.” United Nat’l Ins. Co. v. Frontier Ins. Co., Inc., 99

28     P.3d 1153, 1157 (Nev. 2004). The Policy explicitly provides that “[i]f a suit is brought

                                                     13
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 14 of 16


1      against any insured for a claim covered by this Cover-age Part, seeking both

2      compensatory and punitive or exemplary damages, we will provide a defense to such

3      action.” (ECF No. 1 at 5.) Based on this language, there is no reasonable reading of this

4      exclusion that would abrogate Plaintiff’s duty to defend a claim otherwise covered by the

5      Policy. See Powell, 252 P.3d at 672. Because amendment would be futile, the Court will

6      deny Plaintiff leave to amend its claim that it has no duty to defend under “Punitive or

7      Exemplary Damages” exclusion.

8             Further, the Court finds that Plaintiff’s request for declaratory judgment on its duty

9      to indemnify is not yet ripe. The Ninth Circuit has not distinguished between the duty to

10     defend and the duty to indemnify when determining whether a claim for declaratory

11     judgment is ripe. See Kearns, 15 F.3d at 144 (finding a declaratory judgment action was

12     ripe before any judgment had been entered). It has, however, suggested that a

13     declaratory relief claim to determine an insurer’s duty to indemnify prior to final judgment

14     in the underlying action is not an actual controversy. See Ticor Title Ins. Co. of Cal. v.

15     Am. Resources, Ltd., 859 F.2d 772, 777 n.7 (9th Cir. 1988) (“We note that none of the

16     pending actions had determined whether and to what extent [the insureds] are liable to

17     [the underlying claimant]; it is therefore doubtful that there exists an actual controversy

18     concerning [insurer’s] obligation to indemnify its insured.”). Because the Ninth Circuit

19     leaves this question somewhat open, the Court considers Nevada substantive law to

20     determine whether Plaintiff’s claim is ripe. See Hunt v. State Farm Mut. Auto. Ins. Co.,

21     655 F. Supp. 284, 286 (D. Nev. 1987) (citing St. Paul Fire and Marine Ins. Co. v. Weiner,

22     606 F.2d 864, 867 (9th Cir. 1979)) (“In this declaratory judgment action, in which subject

23     matter jurisdiction is based solely on diversity, the question whether a justiciable

24     controversy exists within the purview of the Declaratory Judgment Act, 28 U.S.C. § 2201,

25     is determined by federal law. Where, however, substantive law governing the rights of the

26     parties is relevant to the Court’s analysis, state law applies.”) (internal citations omitted).

27            The Nevada Supreme Court construes the two duties as distinct in purpose and

28     form. See Century Sur. Co. v. Andrew, 432 P.3d 180, 183 (D. Nev. 2018) (“Courts have

                                                     14
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 15 of 16


1      uniformly held the duty to defend to be separate from and broader than the duty to

2      indemnify. The duty to indemnify provides those insured financial protection against

3      judgments, while the duty to defend protects those insured from the action itself.”)

4      (internal quotations omitted). Under Nevada law, an insurer’s duty to indemnify “arises

5      when an insured ‘becomes legally obligated to pay damages in the underlying action that

6      gives rise to a claim under the policy.’” United Nat’l Ins. Co., 99 P.3d at 1157. Because

7      federal law finds it “doubtful” that a declaratory judgment claim that there is no duty to

8      indemnify would be ripe until after judgment is entered, Ticor Title Insurance Company of

9      California, 859 F.2d at 777 n.7, and Nevada law holds that the duty to indemnify does not

10     arise until there is a legal obligation to pay damages in the underlying action, United

11     National Insurance Company, 99 P.3d at 1157, the Court finds Plaintiff’s claim is not yet

12     ripe and will not be until a judgment is entered in the Turnbow Action.

13           The Court therefore will dismiss Plaintiff’s claim for declaratory judgment that it has

14     no duty to defend under the “Punitive or Exemplary Damages” exclusion, without leave

15     to amend. The Court will dismiss Plaintiff’s claim for declaratory judgment that this

16     exclusion will prevent Plaintiff from indemnifying Defendants for any award of punitive

17     damages as unripe, with leave to refile once judgment is entered in the Turnbow Action.

18                  3.     Conclusion

19           To restate and summarize, the Court will grant the Motion to Dismiss as to the

20     “Expected Or Intended Injury,” “Designated Operation or Work,” and “Participants and

21     Contestants” exclusions, with leave to amend. Plaintiff’s claim requesting declaratory

22     judgment that it has no duty to defend under the “Exemplary or Punitive Damages”

23     exclusion is denied without leave to amend; its claim requesting declaratory judgment

24     that is has no duty to indemnify for potential future punitive damages is dismissed as the

25     claim will not be ripe until judgment is entered in the Turnbow Action. Because there is

26     no longer a request for declaratory relief before the Court, the Motion to Stay is denied

27     as moot.

28     ///

                                                   15
     Case 3:20-cv-00272-MMD-BNW Document 55 Filed 01/06/21 Page 16 of 16


1      IV.   CONCLUSION

2            The Court notes that the parties made several arguments and cited to several

3      cases not discussed above. The Court has reviewed these arguments and cases and

4      determines that they do not warrant discussion as they do not affect the outcome of the

5      motions before the Court.

6            It is therefore ordered that Interested Party Tracy Turnbow’s motion to dismiss

7      (ECF No. 10) is granted as specified herein. Should Plaintiff wish to amend its claims as

8      provided for herein, Plaintiff must file an amended complaint within 15 days. In the

9      alternative, Plaintiff may elect not to amend but to file a subsequent action once its

10     declaratory relief claim relating to its duty to indemnify for potential future punitive

11     damages is ripe.

12           It is further ordered that Defendants’ motion to stay this case (ECF No. 15) is

13     denied as moot.

14           DATED THIS 6th Day of January 2021.

15

16
                                                MIRANDA M. DU
17                                              CHIEF UNITED STATES DISTRICT JUDGE

18

19
20

21

22

23

24

25

26

27
28

                                                  16
